                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHERRY SWAIN,                        :     CIVIL ACTION
                                     :     NO. 17-cv-5155
          Plaintiff,                 :
                                     :
     v.                              :
                                     :
NANCY A. BERRYHILL, ACTING           :
COMMISSIONER OF SOCIAL SECURITY,     :
                                     :
          Defendant.                 :


                               O R D E R

          AND NOW, this 10th day of June, 2019, upon consideration

of the parties’ submissions, the record, and the Report and

Recommendation of United States Magistrate Henry S. Perkin (ECF

No. 11), there being no objections,1 it is hereby ORDERED that:

          1.     The Report and Recommendation is APPROVED and



1         When neither party files timely objections to a
magistrate judge’s report and recommendation (“R&R”) on a
dispositive issue, the district court is not required to review
the R&R before adopting it. Thomas v. Arn, 474 U.S. 140, 150
(1985) (“It does not appear that Congress intended to require
district court review of a magistrate’s factual or legal
conclusions, under a de novo or any other standard, when neither
party objects to those findings.”). However, the Third Circuit has
held that “in the absence of objections . . . the better practice
is for the district judge to afford some level of review to
dispositive legal issues raised by the report.” Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987); see also Fed R. Civ. P.
72, 1983 advisory committee notes (“When no timely objection is
filed, the court need only satisfy itself that there is no clear
error on the face of the record in order to accept the
recommendation.”). In that neither party has filed objections to
the R&R, this Court has reviewed it for clear error and has found
none.
ADOPTED;

           2.   Plaintiff’s Request for Review is GRANTED in part

and DENIED in part. The Request for Review is GRANTED to the

extent that it seeks a reversal of the Commissioner’s decision

denying Plaintiff’s claim for benefits.   The Request for Review is

DENIED to the extent it seeks a determination by this Court that

Plaintiff is entitled to social security benefits;

           3.   The Commissioner’s decision denying Plaintiff’s

claim for benefits is VACATED;

           4.   This matter is REMANDED to the Commissioner of

Social Security in accordance with the fourth sentence of 42

U.S.C. § 405(g) for further proceedings consistent with the Report

and Recommendation, including explicitly considering the opinion

of Dr. Gurubhagavatula and adding to the record the December 23,

2008 document from the Philadelphia School District; and

           5.   The Clerk of Court shall remove this case from

suspense and mark the case as CLOSED.



           AND IT IS SO ORDERED.



                          /s/ Eduardo C. Robreno
                          EDUARDO C. ROBRENO,    J.




                                   2
